DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

MMCO - CMCS Informational Bulletin
DATE: May 11, 2011
FROM: Melanie Bella
Director
Medicare-Medicaid Coordination Office
Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification
SUBJECT: Access to Medicare Data to Coordinate Care for Dual Eligible Beneficiaries
The Federal Coordinated Health Care Office (“Medicare-Medicaid Coordination Office”) and the
Center for Medicaid, CHIP and Survey & Certification (CMCS) are issuing this Informational
Bulletin to inform State Medicaid Agencies of the availability of and process for requesting timely
Medicare Parts A, B and D claims/event data for their dual eligible beneficiaries to support care
coordination. Having access to Medicare data is an essential tool for States seeking to coordinate
care, improve quality, and control costs for dual eligible beneficiaries. States whose requests are
approved will be able to combine Medicare Parts A and B claims and Medicare Part D Prescription
Drug Event (PDE) data and link to the State’s Medicaid data for whole-person analysis of the dual
eligible experience. States may also request Medicare eligibility and enrollment data on their dual
eligible beneficiaries.
The Centers for Medicare & Medicaid Services (CMS) has permitted states to request access to
Medicare Part D PDE data since 2008, but until now, had limited availability to “final action
data” (i.e., not subject to subsequent adjustment). However, States have expressed concerns that
final action data are not timely enough to support care coordination. For example, currently final
action data are only available for dates of service through 2009. We are pleased to announce that
CMS is now making available to States more timely “non-final action” (i.e., subject to subsequent
adjustment) Medicare Part D PDE data for the specific purpose of supporting care coordination
activities that have the potential to improve care for dual eligible beneficiaries at the individual
level. These data will be made available at no cost to States. Please see Attachments 1-3 for
details. For all other uses permitted by 42 CFR 423.505, States will continue to be limited to final
action data.

1

CMS has provided States the ability to request timely Medicare Parts A and B claims data since
2008, and Medicare Parts A, B, C, and D eligibility/enrollment data since 2009. We have
learned some States are unaware of these options, so are including a reminder in this Informational
Bulletin. For details on the availability of and process for requesting Medicare Parts A and B
claims data, please see Attachment 4. For details on requesting access to Medicare eligibility and
enrollment data, please see Attachment 5. Both are available at no cost to States. Please note that
at this time, Medicare Part C health plan encounter data are not collected.
For Additional Information
We hope these data will help States as they seek to coordinate and improve care for people eligible
for Medicare and Medicaid.
States that have additional questions may contact the Medicare-Medicaid Coordination Office at
MedicareMedicaidCoordination@cms.hhs.gov.

Attachments (5):
1 – Process for Requesting Medicare Part D PDE Data
2 – Limitations of Medicare Part D PDE Data
3 – Medicare Part D PDE Data Element Availability
4 – Process for Requesting Medicare Parts A and B Claims Data
5 – Process for Requesting Medicare Eligibility/Enrollment Data

2

Attachment 1 – Process for Requesting Medicare Part D PDE Data
As described in the October 3, 2008 State Medicaid Letter, States have been able to request “final
action” (i.e., not subject to subsequent adjustment) Medicare Part D Prescription Drug Event
(PDE) data since 2008. CMS is now permitting States to request more timely non-final action
Medicare Part D PDE data, specifically for care coordination activities that have the potential to
improve care for dual eligible beneficiaries at the individual level. Please note that there are
limitations to the data, e.g., the data are subject to lags that may impact their efficacy for care
coordination (please see Attachment 2 for additional details).
The release of Medicare Part D PDE data by CMS is governed by 42 CFR 423.505(m), which
includes various privacy protections for these data, and requires CMS to allow only the release of
minimum data necessary to a requestor. Accordingly, States will only receive PDE data on
individuals who are full-benefit dual eligible beneficiaries in that particular State, and must justify
the necessity for each data element requested for their care coordination efforts. CMS has
determined that financial data elements will not be made available, nor will internal plan and
pharmacy prescription identification numbers. Please see Attachment 3 for the list of specific data
elements available for release.
Given the sensitivity of these data, States requesting these data will need to provide strong
protections for them. CMS will only permit these data to be shared with downstream entities if
necessary to support specific care coordination efforts, and the State must demonstrate how it will
ensure that the downstream entities safeguard these data. Please note that CMS will generally not
approve further re-release or sharing from the first level downstream entity to other downstream
entities. Finally, please note that these data will not be permitted to be used by the State Medicaid
Agency, nor matched with files from other State agencies, for any purpose other than care
coordination for dual eligible beneficiaries, e.g., investigating fraud or conducting research.
States may request one historical baseline file and monthly files thereafter of non-final action
Medicare Part D PDE data to support care coordination for dual eligible beneficiaries. There is
no cost to States for Medicare Part D PDE data shared under this process. For more information
on requesting non-final action Medicare Part D PDE for care coordination purposes, please visit
our website at http://www.cms.gov/Medicare-Medicaid-Coordination.

3

Attachment 2 -- Limitations of Medicare Part D PDE Data
States interested in receiving non-final action (i.e., data that may be subsequently adjusted)
Medicare Part D Prescription Drug Event (PDE) data for care coordination of their dual eligible
beneficiaries should be aware there are some limitations to these data. As described below, the
primary limitation is that Medicare Part D PDE data do not necessarily represent a complete
picture of prescription drugs used by dual eligible beneficiaries. In addition, the data are subject to
lags that may impact their efficacy for care coordination. A more detailed discussion of limitations
follows.
PDE data have lags that may reduce their efficacy for care coordination. State Medicaid
Agencies may be used to obtaining prescription drug claims in close to real time when they
are the primary payer. However, as noted below, PDE data are not claims. Medicare
prescription drug plans must submit PDE data to CMS every 30 days; however, at this time
there is no timely filing limit, except that related to the annual financial reconciliation
process. In addition, while PDE data are loaded into CMS’ system daily, CMS will only
send files of these data once a month to States whose requests for non-final action data are
approved.
PDE data received may be non-final action; subsequent non-financial adjustments may
occur. For example, a pharmacy may submit a corrected National Drug Claim (NDC)
number or days supply. However, these types of adjustments are very rare.
PDE data may not provide a complete picture of drugs dispensed to dual eligible
beneficiaries. Reasons include:
o PDE data are only available for dual eligible beneficiaries enrolled in a Medicare
Part D prescription drug plan. Individuals not enrolled in those plans will have no
PDE data. This includes individuals receiving their prescription drug coverage
from other sources such as an employer/union plans (which may or may not claim
the Part D Retiree Drug Subsidy), Veterans Administration, Tricare, or the Federal
Employees Health Benefit Plan.
o Dual eligible beneficiaries enrolled in a Medicare prescription drug plan may obtain
drug coverage through other sources, e.g., drugs may be covered under Medicare
Part B; Medicaid; a pharmaceutical patient assistance program outside of the Part D
benefit; other coverage; or paid for out-of-pocket by a beneficiary. Prescription
drugs explicitly excluded by Part D, as well as over the counter drugs, will not have
PDE data associated with them.
PDE data are not the same as individual drug claim transactions. Instead, they are similar
to encounter data in that they represent summary extracts using CMS-defined standard
fields. Requestors using the PDE data should keep in mind that a PDE is not the actual
claim paid at the pharmacy, but a record of that claim that has been created by the Part D
sponsor prior to its submission to CMS for payment reconciliation.

4

Attachment 3 -- Medicare Part D PDE Data Element Availability

This chart shows the non-final action data elements that are available for release to State Medicaid
Agencies for care coordination for dual eligible beneficiaries. Please note that under CMS’
minimum necessary data policy a requestor would not automatically receive all of the available
elements, but would only receive those necessary for its care coordination efforts.

Identifiers
Data Elements
Beneficiary ID
(HIC Number, Cardholder ID, Patient date of birth)
Plan ID
(PBP identifier, Contract identifier)
Prescriber ID
(Prescriber Identifier)
Pharmacy ID
(Service provider identifier)
Qualifying Identifiers
(Service & Prescriber Identifier Qualifiers – codes that denote whether
NPI, NCPDP, UPIN, state license number, DEA, or non-standard code
is used)
Internal plan/pharmacy prescription identification numbers
(Claim Control Number - a code intended for the plan to identify
unique events & Prescription Service Reference Number – a code
assigned by the pharmacy at the time the prescription is filled)

Availability
Available
Available
Available
Available
Available

Not available

Drug Utilization Information

Data Elements
Date of Service
Drug information
(Product/Service Identifier, Quantity Dispensed, Days Supply,
Compound Code, Fill Number, Dispensing Status.)
Other utilization information
(Dispense as Written/Product Selection Code, Drug Coverage Status
Code)

Availability
Available
Available

Available

5

Drug Cost Information
Data Elements
Total Drug Costs
(Ingredient Cost, Dispensing Fee, Total Amount Attributable to Sales
Tax)

Availability
Not available

Coverage Information
Data Elements

Availability

Date Paid
Plan Paid Amounts
(Covered D Plan Paid Amount, Non-covered Plan Paid Amounts)
Beneficiary cost sharing
(Patient Pay Amount)
Other Payer Amounts
(Other True Out of Pocket Amount, Patient Liability due to Other Payer
Amount
Low-Income Subsidy Amount
Other Financial Information
(Gross Drug Cost below Out-of-pocket Threshold, Gross Drug Cost
Above Out-of-pocket Threshold)

Available
Not available
Not available
Not available

Not available
Not available

Other Descriptive Data
Data Elements
Patient gender
Catastrophic Coverage Indicator
(Catastrophic Coverage Code)
In-network versus OON or MSP claim
(Pricing Exception code)
Electronic versus Paper Claim
(Non-Standard format Code)
Original versus Adjusted PDE (Adjustment/Deletion code)

Availability
Available
Not available
Available
Available
Available

6

Attachment 4 – Process for Requesting Medicare Parts A and B Claims Data
As described in the October 3, 2008 State Medicaid Director Letter, State Medicaid Agencies that
have executed a modified Coordination of Benefits Agreement (COBA) may seek CMS’
permission to re-use Medicare Parts A and B claims sent to States to pay dual eligible
beneficiaries’ Medicare cost-sharing for additional specified care coordination and quality
improvement purposes.
States may request to re-use COBA data for activities that fall within paragraphs (1) and (2) of the
Health Insurance Portability and Accountability Act (HIPAA) definition of health care operations
(see 45 CFR 164.501). The COBA data are “non-final action,” i.e., subject to subsequent
adjustment, which may result in more than one record for a given service. However, these data are
timely, as there is only a two week lag between the time the claims are adjudicated by Medicare
and the time that a State would receive them, so they are still effective in supporting care
coordination.
States whose requests are approved may re-use older crossover claims they have stored in their
systems for the new purposes. On a go-forward basis, they may also re-use data received in their
existing crossover file, or may obtain a second file of crossover and non-crossover claims. These
data are available at no cost to States. Please refer to the October 3, 2008 State Medicaid Director
Letter for detailed procedures, on our website at:
http://www.cms.gov/SMDL/SMD/itemdetail.asp?filterType=none&filterByDID=99&sortByDID=1&sortOrder=descending&itemID=CMS1215727&intNumPerPage=10.
However, please send requests for information to
MedicareMedicaidCoordinaton@cms.hhs.gov rather than the e-mail address listed in that
State Medicaid Director letter.

7

Attachment 5 – Process for Requesting Medicare Eligibility/Enrollment Data
This section describes two mechanisms that CMS makes available to State Medicaid Agencies to
confirm enrollment in Medicare Parts A, B, C and D. The first is the online query tool called the
Medicare Advantage & Part D Integrated User Interface (MAPD IUI), which allows States to
query at the individual beneficiary level. The second is the Territory Batch Query (TBQ), which
allows States to query on a batch basis by submitting a TBQ file to CMS.
Individual Look-Up
The MAPD IUI is an online query tool that allows role-based access to States for Medicare
eligibility, low income subsidy (LIS) status, and detailed health plan enrollment information at an
individual beneficiary level. States have a defined role that permits access to certain screens within
the MAPD IUI. Access to this query is granted through a web based registration process referred
to as the Individuals Authorized Access to the CMS Computer Services (IACS). Users will need to
register for an IACS User ID in order to access the MAPD IUI. For more information on the IACS
registration process or the MAPD IUI, contact Carolyn Lawson at 410-786-0704 or
Carolyn.Lawson@cms.hhs.gov or Clarice Burrell at 410-786-3344 or
Clarice.Burrell@cms.hhs.gov.

Batch Query Process
The TBQ is a voluntary batch query finder file process. For each TBQ file the State submits, CMS
will return a response file. If the State’s submitted record for a given beneficiary is successfully
matched to the CMS database, the record returned will contain the eligibility and enrollment
information pertaining to that beneficiary; if not, the response record will contain an appropriate
return code indicating the record was not matched. The response record will be almost identical
to the current MMA RESPONSE FILE record, except for a few fields which would remain blank
(i.e., pertaining to Phasedown billing activity). The submission of the file should occur using the
same mechanism used for the MMA files. The file will be differentiated from the MMA file by the
use of a unique file name.
For additional information on the TBQ process or file layout, please contact Carolyn Lawson at
410-786-0704 or Carolyn.Lawson@cms.hhs.gov or Goldy Austen at 410-786-6450 or
Goldy.Austen@cms.hhs.gov.

8

